Citation Nr: 9934878	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of surgical 
loss of the coccyx or coccygeal cystectomy.  

Entitlement to service connection for residuals of a spinal 
tap.  

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  

The Board remanded the case in November 1997 for further 
evidentiary and procedural development.  A service medical 
records search was to be conducted.  Additional medical 
evidence was requested.  Additional procedural development 
was to be undertaken regarding the issue of entitlement to 
service connection for removal of a cyst with residuals of a 
spinal tap.  The RO has complied with the remand requests and 
the case has been appropriately returned to the Board for 
further review, as necessary.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
surgical loss of the coccyx, surgical residuals of coccygeal 
cystectomy (separate from an already service-connected 
pilonidal cyst surgery scar) and/or residuals of a spinal tap 
and that such are related to service.  

2.  There is no competent evidence of a nexus between any 
current arthritis and any service including a service 
connected residual surgical scar from removal of a pilonidal 
cyst.  

CONCLUSION OF LAW

The claims for service connection for residuals of surgical 
loss of the coccyx, residuals of a coccygeal cystectomy, 
residuals of a spinal tap and arthritis are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The National Personnel Records Center has advised that the 
veteran's service medical records are not available and were 
probably destroyed in a fire at that facility.  

Service connection has been established for a residual 
surgical scar from excision of a pilonidal cyst, rated as not 
compensably disabling.  

Private employment medical records show that the veteran was 
seen in October 1956 for complaints of a painful back 
apparently after a fall.  A physical examination in June 1959 
indicated that he had had a pilonidal cyst operation during 
active service.  History was recorded of mild lumbosacral 
strain several years previously from lifting the engine out 
of his car.  No bone or joint difficulty was recorded.  The 
rectal examination revealed a large scar in the gluteal 
crease from previous pilonidal sinus and cyst surgery.  The 
extremities were normal.  In July 1961, he was seen for right 
shoulder pain following a deep sea fishing experience when he 
had caught a lot of fish.  Right calcific bursitis was 
diagnosed.  A physical examination conducted in June 1963 
revealed the veteran's complaints of difficulty from a 
pilonidal sinus operation years previously.  The extremities 
were termed negative except for bursitis of the right 
shoulder.  A neurological examination was physiological.  X-
ray evidence of degenerative changes of the right hand was 
shown in April 1974.  

In January 1994, a former fellow serviceman stated that the 
veteran was operated on and given a spinal in 1942, which had 
given him problems since.  

VA outpatient treatment records dated in March 1994 show that 
the veteran complained of lumbosacral pain, especially at the 
site of a previous lumbar puncture years previously.  He also 
complained of generalized arthritis.  In May 1994, he 
complained of pain in the back, feet, knees, hip and hand, 
reportedly first noticed in 1978 and first manifested with 
right ankle pain.  Probable osteoarthritis was assessed.  

The veteran's brother reported in October 1994 that the 
veteran had had surgery and a spinal tap in the Spring of 
1942 during active service.  

A statement dated in November 1994 from a former fellow 
serviceman indicates that the veteran was hospitalized in the 
spring of 1942 for removal of a cyst from the rectum together 
with his tailbone.  The surgeon reportedly had told the 
veteran that in later years he would have problems with 
arthritis.  The veteran was said to suffer considerably from 
arthritis.  

VA outpatient treatment records dated in July 1995 reflect 
osteoarthritis of the fingers, knees and spine.  

J. Bernard Hicks, M.D., reported in August 1995 that the 
veteran related a history of low back pain with a lumbar 
puncture approximately 20 years previously.  A July 1995 X-
ray examination report was included that showed lumbar spine 
degenerative changes at8 L2-4.  These changes had been shown 
on a prior examination in March 1992.  

An X-ray examination by VA of the lumbosacral spine in 
September 1996 revealed degenerative change with osteophytes 
and joint space narrowing.  In November 1996, the veteran 
complained of low back pain down the left lower extremity.  
X-ray findings included spondylolysis L5-S1, decreased disc 
height and osteophytes of the lumbosacral spine.  The 
impression was mechanical low back pain.  Later in November 
1996, the veteran registered complaints of left hip pain over 
the previous 5 years.  X-ray examination reportedly revealed 
degenerative joint disease.  In January 1998, osteoarthritis 
of the hands, feet, hips and knees was termed stable.  

The RO contacted the service department and the National 
Personnel Records Center several times in 1998 in order to 
obtain any available service medical records of the veteran, 
including Surgeon General's Office records, with negative 
results.  

On a VA examination in February 1999, the veteran's 
complaints about his back and generalized arthritis were 
evaluated.  He was 83 years old with a history of resection 
of a pilonidal cyst in April 1942.  He stated that, at the 
time, he was advised that he needed a spinal anesthetic.  He 
stated that the doctor who gave him the spinal anesthetic 
told him that the side effects would be arthritis all over 
his body.  He stated that that doctor was right because, over 
the years, he had developed arthritis all over his body.  He 
described no further symptoms from the pilonidal cyst.  X-ray 
examination of the sacrococcygeal region revealed no obvious 
evidence of any surgical resection, partial or total.  The 
impressions were pilonidal cyst resection and diffuse 
degenerative arthritis.  The examiner remarked that the 
veteran was followed at the VA Rheumatology Clinic for 
generalized arthritis.  The medical opinion was presented 
that there was absolutely no connection between his pilonidal 
cyst resection and his complaints of generalized arthritis 
or, specifically, arthritis of the lumbar spine.  

Legal Criteria


The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has also set forth the 
parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to render a claim well grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.   38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Where a veteran served continuously 
for 90 days or more during a period of war or after December 
31, 1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 
448-449 (1995).  

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Analysis

Coccyx Loss, Coccygeal Cystectomy, & Spinal Tap Residuals

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well- 
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  


The Board finds that the claims for service connection for 
residuals of loss of the coccyx, residuals of a coccygeal 
cystectomy and residuals of a spinal tap are not well 
grounded essentially because no current disability is shown 
by competent (medical) evidence.  See Caluza.  X-ray evidence 
in 1999 shows that no portion of the coccyx is missing.  The 
available medical evidence does not indicate that the veteran 
has ever undergone surgery for a cyst of the coccyx, as 
distinguished from a pilonidal cyst (sinus), the surgical 
scar from which is already service connected as the only 
residual of that condition.  Notwithstanding statements of 
the veteran, his brother and his former fellow servicemen to 
the contrary, there remains no medical evidence of a 
disabling spinal tap or claimed coccygeal surgery of record.  
In fact, the medical evidence as to any coccygeal surgery is 
completely against the claim, and no spinal tap residuals are 
shown to be present, assuming for the sake of argument that 
one was performed during active service.  Inasmuch as the 
veteran and other lay witnesses possess no particular medical 
expertise, they are not competent to provide credible 
evidence that the veteran has suffered any disabling residual 
of any coccygeal surgery or a spinal tap or that his coccyx 
was surgically removed.  See Espiritu and Grottveit.  While 
the veteran may have received spinal anesthesia for the 
pilonidal sinus surgery during active service, no disabling 
residuals are shown to have resulted and there is no 
competent evidence of surgical loss of the coccyx, coccygeal 
cystectomy and that such is related to an incident of 
service.  

The Dr. Hicks' statement that the veteran underwent a lumbar 
puncture in about 1975 tends to show a lumbar puncture 
decades after service, without any link to service, and does 
not help the claim.  

Thus, in the absence of any medical evidence that the veteran 
has residuals of the claimed removal of the coccyx, a 
coccygeal cystectomy and/or a spinal tap, the claim for 
service connection for any such disability is not well 
grounded and must be denied.  

The Board would point out that every effort was made to 
secure any available service medical records, but none was 
forthcoming.  Additionally, the Board recognizes that the 
Court has held there is some duty to assist the veteran in 
the completion of his application for benefits under 38 
U.S.C.A. § 5103 (West 1991 & Supp. 1998) even where his 
claims appear to be not well- grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim. See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In the instant case, however, the 
veteran has not identified any available medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


Arthritis

While the veteran is shown by the complete medical evidence 
to have developed osteoarthritis of various multiple joints, 
none was shown prior to 1974 (in the right hand).  Lumbar 
spine arthritis was not shown before 1994.  Osteoarthritis of 
other joints has been identified since that time.  There is 
no medical evidence or opinion linking arthritis of any joint 
to any in-service disease or injury, to include the service-
connected residual scar from pilonidal sinus surgery.  

Statements by the veteran or other laypersons to the effect 
that a doctor during active service stated that arthritis 
would result from the inservice surgical procedure, is not 
the equivalent of medical evidence.  At best, this would 
constitute unsubstantiated medical hearsay evidence that 
cannot be sufficient to well ground claim.  See Robinette and 
Kirwin.  

The Board notes the medical statement on this issue, 
presented in conjunction with the VA examination in February 
1999, where the examiner expressed the opinion that there was 
absolutely no connection or nexus between the pilonidal cyst 
resection, the residual scar from which has been service 
connected, and generalized arthritis or, specifically, lumbar 
spine arthritis.  Without competent evidence of a 
relationship or nexus between arthritis and any disease or 
injury during active service, there is no well grounded claim 
of service connection, on either a direct or a secondary 
basis, and such must be denied.  

As with the other claims on appeal, all reasonable attempts 
to find any relevant service records were exhausted, without 
producing any such records.  No other available evidence has 
been identified that would make the claim well grounded.

ORDER

The veteran not having submitted a well grounded claim, 
service connection for residuals of surgical loss of the 
coccyx and/or coccygeal cystectomy is denied.  

The veteran not having submitted a well grounded claim, 
service connection for residuals of a spinal tap is denied.  

The veteran not having submitted a well grounded claim, 
service connection for arthritis is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







